DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “robotic device comprising…an input at the robotic device…”, “robotic device comprising…in an affected space, an anchor location”, “robotic device comprising…a personality location in a personality space” and “robotic device comprising…an affective state”, “robotic device comprising…an input at robotic device”, “an expression”, “a continuous multidimensional space” and “a second input”, “a mood of computing device”, “a plurality of received inputs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 - 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 20 of prior U.S. Patent No.10,850,398. This is a statutory double patenting rejection.

Claims 1 - 20 are rejected on the ground of statutory double patenting as being unpatentable over claims 1 - 20 of Grollman et al, US Pat No. 10,850,398.

Regarding claims 1of instant application, claim 1 of Grollman et al recited exactly the claim limitation regarding, “A robotic device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: receiving an input at the robotic device; generating, in an affect space, an anchor location for the input based on a personality location in a personality space for the robotic device; determining, based on the anchor location, an affect location in the affect space; and storing the determined affect location as an affective state for the robotic device.”
Thus, Grollman et al in claim 1 provides statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 2 of instant application, claim 2 of Grollman et al recited exactly the claim limitation regarding, “identifying a class of expressions from an action space for the robotic device; determining, based on the affect location, an expression from the class of expressions; and performing, by the robotic device, the determined expression.”
	Thus, Grollman et al in claim 2 provides statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 3 of instant application, claim 3 of Grollman et al recited exactly the claim limitation regarding, “wherein determining the expression from the class of expressions further comprises adapting the determined expression based on the affect location.”
	Thus, Grollman et al in claim 3 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 4 of instant application, claim 4 of Grollman et al recited exactly the claim limitation regarding, “receiving a second input; determining that the second input is associated with the determined expression; determining a personality adjustment based on the second input and the affective state; and adjusting the personality location in the personality space for the robotic device”.  Thus, Grollman et al in claim 4 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claims 5 of instant application, claim 5 of Grollman et al recited exactly the claim limitation regarding, “wherein determining, based on the anchor location, an affect location further comprises evaluating an anchor location associated with a mood of the robotic device.”
	Thus, Grollman et al in claim 5 provides statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 6 of instant application, claim 6 of Grollman et al recited exactly the claim limitation regarding, “at least one of the personality space and the affect space is a continuous multidimensional space.”
	Thus, Grollman et al in claim 6 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 7 of instant application, claim 7 of Grollman et al recited exactly the claim limitation regarding, “determining the affect location comprises an evaluation of multiple anchor locations in the affect space, and wherein the multiple anchor locations are each associated with at least one of a plurality of received inputs.”
	Thus, Grollman et al in claim 7 provides statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 8 of instant application, claim 8 of Grollman et al recited exactly the claim limitation regarding, “A computing device comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: receiving an input at the computing device; determining, based on the received input, an affect location in an affect space, wherein the affect location is determined based on a personality location in a personality space; identifying a class of expressions from an action space; determining, based on the affect location, an expression from the class of expressions; and performing, by the computing device, the determined expression.”
Thus, Grollman et al in claim 8 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 9 of instant application, claim 9 of Grollman et al recited exactly the claim limitation regarding, “determining the expression from the class of expressions further comprises adapting the determined expression based on the affect location.”
	Thus, Grollman et al in claim 9 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 10 of instant application, claim 10 of Grollman et al recited exactly the claim limitation regarding, “receiving a second input; determining that the second input is associated with the determined expression; determining a personality adjustment based on the second input and the affective state; and adjusting the personality location in the personality space.”
	Thus, Grollman et al in claim 10 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 11 of instant application, claim 11 of Grollman et al recited exactly the claim limitation regarding, “at least one of the personality space and the affect space is a continuous multidimensional space.”
	Thus, Grollman et al in claim 11 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claims 12 of instant application, claim 12 of Grollman et al recited exactly the claim limitation regarding, “wherein determining the affect location comprises evaluating one or more anchor locations in the affect space, and wherein the one or more anchor locations are associated with at least one of a plurality of received inputs.	”
	Thus, Grollman et al in claim 12 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 13 of instant application, claim 13 of Grollman et al recited exactly the claim limitation regarding, “determining the affect location further comprises evaluating an anchor location associated with a mood of the computing device.”
	Thus, Grollman et al in claim 13 provides statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 14 of instant application, claim 14 of Grollman et al recited exactly the claim limitation regarding, “ A method for determining an affective state by a computing device, comprising: receiving an input at the computing device; generating, in an affect space, an anchor location for the input based on a personality location in a personality space for the computing device;
determining, based on the anchor location, an affect location in the affect space; and storing the determined affect location as an affective state for the computing device.”
	Thus, Grollman et al in claim 14 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 15 of instant application, claim 15 of Grollman et al recited exactly the claim limitation regarding, “identifying a class of expressions from an action space; determining, based on the affect location, an expression from the class of expressions; and performing, by the computing device, the determined expression.”
	Thus, Grollman et al in claim 15 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claims 16 of instant application, claim 16 of Grollman et al recited exactly the claim limitation regarding, “determining the expression from the class of expressions further comprises adapting the determined expression based on the affect location.”
	Thus, Grollman et al in claim 16 provides statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 17 of instant application, claim 17 of Grollman et al recited exactly the claim limitation regarding, “receiving a second input; determining that the second input is associated with the determined expression; determining a personality adjustment based on the second input and the affective state; and adjusting the personality location in the personality space. ”
	Thus, Grollman et al in claim 17 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 18 of instant application, claim 18 of Grollman et al recited exactly the claim limitation regarding, “wherein determining, based on the anchor location, an affect location further comprises evaluating an anchor location associated with a mood of the computing device.”
	Thus, Grollman et al in claim 18 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claim 19 of instant application, claim 19 of Grollman et al recited exactly the claim limitation regarding, “at least one of the personality space and the affect space is a continuous multidimensional space.”
	Thus, Grollman et al in claim 19 provides statutory double patenting claim limitation in the same device with respect to instant application.
 
Regarding claims 20 of instant application, claim 20 of Grollman et al recited exactly the claim limitation regarding, “the affect location comprises an evaluation of multiple anchor locations in the affect space, and wherein the multiple anchor locations are each associated with at least one of a plurality of received inputs.”
	Thus, Grollman et al in claim 20 provides statutory double patenting claim limitation in the same device with respect to instant application. 
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a robotic/computing device in commensurate equivalent of a general purpose computer memory without significantly more in claims 1 and 8. 
The claims 1 and 8 recited “a robotic/computing device comprising…processor…memory…performing a method…receiving…generating…determining…storing…” where recite claims 1 and 8 directs to a machine under four categories of the statutory subject matter”.  
Under Step 2A, Prong One, the claim as wholes directs to a mental process that is an abstracted idea discussed on MPEP 2106.04 Eligibility Step 2A. I. Judicial Exception.   

Even though applicant recited claim limitation provides computing device/computer; however, the recited “robotic/computing device comprising…processor/memory” in claims 1 and 8 are interpreted as a personal computer implemented by human operator operation where the method comprising, “receiving an input at the robotic/computing device…generating…determining…storing” are to be operated by computer operator/user.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Please also see MPEP 2106.4(a)(2) for abstract idea groupings, especially section III. Mental Process. C. A claim that requires a computer may still recite a mental process where discussed performing a mental process on a computer environment and using computer as a tool to perform a mental process on sections 2 and 3.  

Under Step 2A, Prong 2, the judicial exception is not integrated into a practical application, claims 1 and 8 recites “robotic/computing device”, “memory” and “processor”. The robotic/computing system and the processor are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). 
Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The limitation “receiving an input…” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the identifying and determining). Thus “receiving an input…” is insignificant extrasolution activity, see MPEP 2106.05(g), the “receiving an input…” does not integrate the invention into a practical application because it represents mere data gathering. 
The claim further recites limitations “generate…an anchor location” and “determining…an affect location…storing the determined affect location…”. 
These limitation do not integrate the invention into a practical application because they are just “applying” the abstract idea. 
It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor and the cloud computing system are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  
As analyzed in the previous step, the limitation “receiving an input…generating in an affect space” represents collecting machine data that is necessary for use of the recited judicial exception (the data is used in the identifying and determining). Collecting machine data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. 
Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Fujita et al, US Pat Pub No. 002/0158599.

Regarding claims 1, 2, 8, 14 and 15, Fujita et al shows a robotic device comprising processor and memory encoding computer executable instructions when executed perform a method (See at least figure 1for robot 1 equipped with CPU 10, DRAM, 11, Flash ROM 12 performing robot action control method) comprising: 
receiving an input at the robotic device (See at least Para 0197 for input semantics converter module 59 also shown on Figure 10 receiving input; See also at least figure 3 for input into robotic device); 
generating an anchor location in an affected space for the input based on a personality location in a personality space for the robotic device (See at least figures 5 and 6 for the feature space classifying the affected space; see also figure 13 for state machine of the robotic device; see also figures 27 and 30 for neutral network representing personality space determining robot action also on figure 26 of pleasantness/unpleasantness judgment unit 122); 
determining an affect location in the affect space based on the anchor location (See at least figure 35 for associative memory as the affect space based on the anchor location determined by input vector; see also figure 39 for affect location as the weight based upon input vector for the affected neural space ); storing the determined affect location as an affective state for the robotic device (See at least figure 38 as the recall memory form the long term memory 212);
identifying a class of expressions from an action space for the robotic device (See at least figure 34 for recall memory receiving input vector identifying expression by output vector [B0,B1,B2,B4] toward action generator); 
determining an expression from the class of expressions based on the affected location (See at least figure 30 for output layer provides output expression in vector space in class expression); performing the determined expression by the robotic device (See at least figure 35 for “backward” ACTION in vector [0,1,0,0,0]).

Regarding claims 3, 9 and 16, Fujita et al shows adapting the determined expression based on the affect location (See at least figure 30 for determined expression based upon the affect hidden layer neuron along with weight Wji on figure 39). 

Regarding claims 4, 10 and 17, Fujita et al shows receiving a second input (See at least figure 34 for sound input vector [S0, S1, S2] as second input); determining that the second input is associated with the determined expression (See at least figure 34 for output [B0,B1,B2,B3] also based on sound vector input); determining a personality adjustment based on the second input and the affective state (See at least figure 38 for speech input affects the robot associative memory represented by neuro space on figures 30 and 39); and adjusting the personality location in the personality space for the robotic device (See at least figure 38 for speech input affects the robot associative memory represented by neuro space on figures 30 and 39). 

Regarding claims 5, 13 and 18, Fujita et al shows evaluating an anchor location associated with a mood of the robotic device (See at least figures 27 and 30 for neutral network representing personality space determining robot action also on figure 26 of pleasantness/unpleasantness judgment unit 122).

Regarding claims 6, 11 and 19, Fujita et al shows at least one of the personality space and the affect space is a continuous multidimensional space (See at least Para 0344 for Support Vector Machine as the feedback learning machine as the classifier where the support vector machine is a continuous multidimensional space).

Regarding claims 7, 12 and 20, Fujita et al shows determining the affect location comprises an evaluation of multiple anchor locations in the affect space (See at least figure 39 for multiple input nodes and multiple weights to be evaluated where the affect space as the neuro network), and the multiple anchor locations are each associated with at a plurality of received inputs (See at least figure 30 for plurality of the received inputs node each associated with multiple weights).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KR 2011 – 0142320, Ahn et al, robot emotion, feeling probability distribution, feedback, feeling coordinate system in multi dimensional space, state input vector as mood, see equation 1 similar with applicant’s equation. See also figure 2 and 6.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664